Papers filed Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                        35 USC 112
The amendment submitted 9/3/21 has overcome the 35 USC 112 rejections.
      35 USC 101
The 35 USC 101 rejections have been overcome by the newly added “automatic” feature of the independent claims.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Hoeller on 11/23/21.

The application has been amended as follows: 
1.  	(Currently Amended)	A computer-implemented method for building a component cluster of operating system (OS) components for hydration to client computing devices, the method comprising:
automatically identifying at least one OS component currently on a first client computing device;

correlating the different OS components to each other based on the telemetry data to determine at least two OS components are interdependent; and
creating the component cluster to include one or more of the correlated OS components based, at least in part, on the at least one OS component that is currently on the first client computing device
14.	(Currently Amended)	A system for building a component cluster of operating system (OS) components for hydration to client computing devices, the system comprising:
	memory embodied with instructions for building the component cluster based on interdependencies of different OS components; and 
	one or more processors programmed to:
identify at least one OS component currently on a first client computing device;
automatically analyze telemetry data from a plurality of end devices to determine 
interdependencies of different OS components, the telemetry data comprising traces of the different OS components during previous runs of applications on the plurality of end devices,  
correlate the different OS components to each other based on the telemetry 
data to determine at least two OS components are interdependent; 
create the component cluster to include one or more of the correlated OS 
components based, at least in part, on the at least one OS component that is currently on the first client computing device; and

18.	(Currently Amended)	One or more computer-storage memory devices embodied with computer-executable instructions for building a component cluster of operating system (OS) components for hydration to client computing devices, the one or more computer-storage memory comprising:
a relationship module configured to: 
automatically analyze telemetry data from a plurality of end devices to:
identify at least one OS component currently on a first client computing device,
 determine interdependencies of different OS components, the telemetry data comprising traces of the different OS components during previous runs of applications on the plurality of end devices, and
correlate the different OS components to each other based on the telemetry 
data to determine at least two OS components are interdependent; and
a clustering module to apply a clustering algorithm to the telemetry data to create the component cluster comprising one or more of the OS components based, at least in part, on at least one OS component that is currently on the first client computing device.

                                          Allowable Subject Matter/ Reason for allowance
The closest prior art reference of record is still to Olberheide et al.
The “automatic” feature of the amended independent claims along with the newly added features of “identifying at least one OS component on a first client computing device” and “creating the component cluster to include one or more of the correlated OS components based, at least in part, on the at least one OS component that is currently on the first client computing device” are not taught by Olberheide et al. (20150286479).
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN Q CHAVIS/             Primary Examiner, Art Unit 2193